Citation Nr: 0919189	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1967 to July 1980.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied a rating in excess of 10 percent for 
hypertension.  In November 2006, the Veteran appeared at a 
hearing before a Decision Review Officer (DRO) at the RO.  
Notes from this hearing are of record.  In October 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is of record.  At the 
videoconference hearing, the Veteran submitted additional 
evidence with a waiver of RO initial consideration of such 
evidence.  This issue was previously before the Board in 
December 2007 when it was remanded for further development.


FINDING OF FACT

Throughout the appeal period, the Veteran's hypertension has 
been shown to have been manifested by increasing dosages and 
amount of medications required for control with systolic 
pressures of 200 or more and diastolic pressures of 110 or 
more shown; diastolic pressure predominantly 120 or more has 
not been shown. 


CONCLUSION OF LAW

A 20 percent (but no higher) rating for hypertension is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.104, Diagnostic Code 
(Code) 7101 (2008). 






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has outlined the notice that is necessary in a claim 
for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.

The Veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claim.  While he 
did not receive complete notice prior to the initial rating 
decision, an October 2008 letter provided essential notice 
under Vazquez-Flores.  A December 2008 supplemental statement 
of the case readjudicated the matter after the Veteran and 
his representative had an opportunity to respond to the 
October 2008 letter.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (finding that a 
timing defect can be cured by notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction).  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in February 2005, 
November 2006, and August 2008.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Hypertensive vascular disease is rated under Code 7101, which 
provides a 20 percent rating where diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101.  A 
40 percent rating is warranted when diastolic pressure is 
predominantly 120 or more and a 60 percent rating is 
warranted where diastolic pressure is predominantly 130 or 
more.  Id.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that 
the record does not reflect any distinct period of time 
during the appeal period when the criteria for the further 
next higher (40%) rating were met.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Gilbert v.  Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A report of a November 2002 QTC-VA examination (for a 
separate disability) notes the Veteran's three blood pressure 
readings were 148/72, 146/72, and 148/72.

January 2001 to August 2006 Northeast Washington Medical 
Group private treatment records show the following blood 
pressure readings: 130/90 (June 2001); 142/110 (March 2002); 
150/110 (May 2002); 120/80 (July 2002); 152/100 (April 2003); 
140/88 (October 2003); 130/90 (January 2004); 180/92 (April 
2004); 130/80 (August 2004); 180/90 (December 2004); 150/78 
(June 2005); 146/90 (December 2005); 120/70 (April 2006); and 
130/90 (August 2006).  Other blood pressure readings not 
specifically noted here were within the above noted ranges.  

February 2001 to June 2004 VA treatment records show systolic 
blood pressure readings ranging from 130 to 183 and diastolic 
blood pressure readings ranging from 78 to 105.  An October 
2004 record shows a blood pressure reading of 212/93.  

In an October 2004 statement, the Veteran reported that he 
had been taking an increased dosage of Atenolol on a daily 
basis for hypertension.  

A December 2004 private psychiatric treatment record notes 
the Veteran reported having taken a blood pressure reading of 
209/108 at home.  

On February 2005 QTC-VA examination, the assessment was that 
the Veteran had essential hypertension that was not 
controlled ideally.  The Veteran reported that his treating 
physician had increased his dosage of Atenolol in 2001 to 
help better control his blood pressure.  The examiner noted 
Atenolol more likely than not contributed to erectile 
dysfunction.  The other functional impairment noted was 
inability to fly.  Hypertension had not resulted in any time 
lost from work.  Blood pressure readings on examination were 
180/90, 150/90, and 160/90.  

In a March 2005 statement, the Veteran reported that on March 
14th he had his blood pressure taken at VA and that he 
believed the recorded pressure was 218/113.  He reported 
being told that was in stroke territory, and was prescribed 
additional medication.  

March 14, 2005 VA blood pressure readings taken within 
minutes of each other revealed pressures of 224/129 and 
218/130, respectively.  

March 2005 private treatment records show the Veteran's blood 
pressure readings during an exercise stress test.  The 
beginning supine blood pressure reading was 176/101 and 
standing reading was 175/98; the maximum reading during the 
test was 208/120, and the ending reading was 169/87.  

On April 2005 QTC-VA examination for hypertensive 
retinopathy, the Veteran reported having the condition for 
seven years.  He reported having distorted vision and 
migraine aura.  He was not receiving treatment for the 
condition and it did not cause him any functional impairment 
or incapacitation and had not resulted in time lost from 
work.  Objective factors were vessel tortuosity, vessel 
junctional changes and macular changes in the left eye.  
Visual field testing was within normal limits.  Keratoconus 
was not present.  

VA blood pressure readings from June 2005 to December 2008 
reveal systolic ranges from 119 to a high of 188.  Diastolic 
pressures during this same time period ranged from 65 to 107.  
An October 2006 reading was 162/107; the treating physician 
at that time noted the Veteran's blood pressure was out of 
control. 

On November 2006 VA examination, the Veteran reported that 
his response to increasing doses of blood pressure 
medications had been minimal, but his response to treatment 
with Warfarin had been good.  The three blood pressure 
readings on exam were 140/74, 140/78, and 148/90.  The 
examiner noted the Veteran's blood pressure was controlled by 
Atenolol, Lisinopril, and Hydrochlorothiazide; since it was 
controlled with medication, blood pressure readings on 
separate days were not obtained.  The reported functional 
impairment was that he had been grounded from flying 
airplanes and helicopters because of hypertension and 
hypertensive retinopathy.

June 2007 VA treatment records show blood pressure readings 
of 130/65, 134/70, and 171/91.  

At the October 2007 hearing, the Veteran stated he had been 
diagnosed with labile hypertension.  He reported having a 
reading taken at VA in June 2007 of about 210/120.  His blood 
pressure the day before had been 162/102.

On August 2008 VA examination blood pressure readings were 
183/104 sitting, 179/98 supine, and 184/99 standing.  The 
diagnosis was essential hypertension.  The examiner noted the 
Veteran was not employed.  Hypertension was noted to have a 
moderate effect on chores and exercise and mild effect on 
recreation and travel.  The examiner concluded that the 
severity of hypertension had increased and that the Veteran's 
medication regime had increased from one drug to four drugs.  
He also noted that there was a history of daily alcohol use 
that could be related to the severity of the hypertension.  
He indicated it was inconsistent that recent outpatient 
treatment notes showed blood pressure was controlled, but it 
was not controlled on examination. 

A November 2008 VA eye clinic progress note found the Veteran 
did not have hypertensive retinopathy, but had longstanding 
ocular migraines.   

Upon review of this evidence, the Board notes that systolic 
readings at different times during the appeal period have 
been over 200 and that there have also been separate 
instances of diastolic readings of 110 or more.  While these 
readings have not been predominant, when considering them 
with evidence that the Veteran's treating physician has 
continuously been increasing and adjusting his blood pressure 
medication throughout the appeal period to help better 
control the disability, the Board finds that the evidence 
most nearly approximates the criteria for a higher 20 percent 
rating.  It is also notable that the August 2008 VA examiner 
indicated that the Veteran's hypertension had gotten worse 
and that treatment records at different times during the 
appeal period have noted the Veteran's hypertension was out 
of control.  [While the August 2008 VA examiner noted that 
alcohol intake may have affected the Veteran's blood 
pressure, he did not indicate to what extent it did so.  
Thus, the Board must attribute all symptoms of increased 
blood pressure to the Veteran's hypertension rather than this 
separate nonservice-connected cause.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (finding that when it is not possible 
to separate the effects of the service-connected condition 
from a nonservice-connected condition, 38 C.F.R. § 3.102, 
which requires that reasonable doubt on any issue be resolved 
in the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).]  

The Veteran's hypertension has not been manifested by 
diastolic pressure predominantly 120 or more, such as to 
warrant an even higher(40%) rating.  The Board notes that a 
March 2005 private and VA treatment records show instances of 
diastolic pressure being 120 or more.  Notably, the private 
treatment diastolic reading of 120 was taken during an 
exercise stress test and was accompanied both before and 
after the test by diastolic readings under 110.  Hence, these 
readings appear to be acute instances and not predominant 
readings as none of the other numerous blood pressure 
readings throughout the appeal period were over 110.  The 
Board notes the Veteran's testimony at the October 2007 
hearing that a June 2007 VA blood pressure reading showed a 
diastolic reading of 120.  However, June 2007 VA treatment 
records show the highest diastolic reading during that month 
was 91.  Hence, the competent medical evidence does not 
support the Veteran's testimony on this point and a 
preponderance of the evidence is against a finding that 
diastolic pressure has been predominantly 120 or more during 
the appeal period.  

The Board notes that hypertensive retinopathy and erectile 
dysfunction are included as noncompensable complications of 
hypertension.  The record reflects the Veteran is receiving 
special monthly compensation for erectile dysfunction, and he 
does not meet any other criteria that would warrant a 
separate compensable rating for this disability (see 
38 C.F.R. § 4.115b, Codes 7520, 7521, or 7522).  
Additionally, the record does not show that hypertensive 
retinopathy has been at a compensable level under any 
38 C.F.R. § 4.84a criteria.  Specifically, a recent November 
2008 VA treatment record found the Veteran did not have 
hypertensive retinopathy, but rather had ocular migraines.  
Additionally, on April 2005 VA examination, it was noted that 
hypertensive retinopathy had not caused him any functional 
impairment or time lost from work.  It is also notable that 
the Veteran has a separate 10 percent rating for the 
complication of atrial fibrillation (a rating which the 
Veteran has not disagreed with and which is not before the 
Board for consideration at this time).  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
 While the record reflects the Veteran is unemployed, there 
is no evidence or statement from the Veteran indicating that 
hypertension has caused marked interference with employment 
or that it is why he is unemployed.  In comparing the 
Veteran's disability level and symptomatology to the rating 
schedule (including evidence that hypertension prevents him 
from flying), the degree of disability throughout the entire 
appeal period under consideration is contemplated by the 
rating schedule and the assigned increased rating is, 
therefore, adequate, and referral for consideration of an 
extraschedular rating is not required.  38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111 (2008).   

A preponderance of the evidence is against a finding that a 
rating in excess of 20 percent is warranted; hence, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.


ORDER

A 20 percent (but no higher) rating for hypertension is 
granted, subject to the regulations governing the payment of 
monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


